               Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 1 of 41 PageID 5
         Electronically Filed Marion Case # 20CA001318AX 08/14/2020 09:30:28 AM

                                                                 1




         Marion County, Florida.


         corporation licensed to do business and doing business in the State of Florida, and more specifically in


                    3.      At all times material to this action, Defendant, CIRCKLE K STORES, INC., is a Texas


                    2.      Plaintiff is a natural person residing in Lake County, Florida.


         Article 1, Section 21, Fla. Const.


         only). The actual value of Plaintiff s claim will be determined by a fair and just jury in accordance with


         estimated "amount of claim" be set forth in the civil cover sheet for data collection and clerical purposes


         the civil cover sheet for jurisdictional purposes only (the Florida Supreme Court has ordered that the


         "$30,001" in the civil cover sheet for the "estimated amount of the claim" as required in the preamble to


         excess of the minimum jurisdictional threshold required by this Court). Accordingly, Plaintiff has entered


         ($30,000.00), exclusive of costs, interest and attorneys' fees (The estimated value of Plaintiff s claim is in


                    1.      This is an action for damages that exceeds the sum of THIRTY THOUSAND DOLLARS


         alleges:


                    COMES NOW Plaintiff, VICTOR PAGAN, and sues Defendant, CIRCLE K STORES, INC., and


                                      COMPLAINT AND DEMAND FOR JURY TRIAL


                                                             /
                    Defendant.


         CIRCLE K STORES, INC.,


         vs.



                    Plaintiff,


         VICTOR PAGAN,


                                                           CASE NO:


                                        IN AND FOR MARION COUNTY, FLORIDA
                                            OF THE FIFTH JUDICIAL CIRCUIT
                                                  IN THE CIRCUIT COURT




Filing # 1 1 1791794 E-Filed 08/14/2020 09:30:28 AM
      Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 2 of 41 PageID 6

                                                          2




and exit the store because the dangerous condition existed for such a length of time that, in the exercise of


dangerous condition created by the oil on the ground in the parking lot near the curb where customers enter


             12.   At all times material to the subject incident, Defendant had constructive knowledge of the


and exit the store and failed to take action to remedy it.


dangerous condition created by the oil on the ground in the parking lot near the curb where customers enter


             11.   At all times material to the subject incident, Defendant had actual knowledge of the


             10.   At said time and place, Defendant negligently breached the duties it owed to Plaintiff.


Plaintiff.


or should have had, knowledge greater than Plaintiff and which created an unreasonable risk of harm to


         9.        Further, Defendant owed Plaintiff a duty to warn of any latent conditions about which it had,


known by the use of reasonable care to avoid injuries to its customers, including Plaintiff.


reasonably safe condition and to correct any dangerous condition about which it either knew or should have


             8.    At all times material hereto, Defendant owed Plaintiff a duty to maintain the premises in a


spot in the parking area, sustaining injuries as set forth.


above address as a retail customer, he slipped and fell to the concrete after stepping off the curb onto an oil


         7.        At said time and place, while Plaintiff was visiting Defendant's premises located at the


upon the premises of the Defendant.


         6.        At said time and place, Plaintiff was a retail guest at the convenience store and lawfully


located at the above address to get a drink.


         5.        On October 2, 2019, at or around 1:30 P.M.           Plaintiff visited Defendant's premises


business being that of a convenience store, open to the general public, including the Plaintiff herein.


business known as Kangaroo Express located at 6961 North US 441, Ocala, Marion County, Florida, said


         4.        At all times material hereto, Defendant was the owner and in possession of that certain
      Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 3 of 41 PageID 7

                                                          3




                                                       Attorneys for Plaintiff
                                                       Secondary email: NLogan@forthepeople.com
                                                       Primary email: CHinckley@forthepeople.com
                                                       Facsimile: (352) 644-2020
                                                       Telephone: (352) 644-2000
                                                       Ocala, FL 34470
                                                       1007 E. Silver Springs Blvd.
                                                       Morgan & Morgan, P.A.
                                                       FBN: 041155
                                                       CHRISTOPHER J. HINCKLEY, ESQ




                                                                                                 3




         RESPECTFULLY submitted this 14th day of August, 2020.

interest and costs, and demands trial by jury of all issues so triable.


for damages and demands judgment in excess of Thirty Thousand and One Dollars ($30,001.00), plus


         WHEREFORE, the Plaintiff, VICTOR PAGAN, sues the Defendant, CIRCLE K STORES, INC


continuing and Plaintiff will suffer the losses in the future.


aggravation or activation of previously existing or latent condition.       The losses are either permanent or


hospitalization, medical and nursing care and treatment, loss of earning, loss of the ability to earn money, and


permanent and significant scarring, mental anguish, loss of the capacity for the enjoyment of life, expense of


injury in and about his body and extremities, resulting in pain and suffering, disability, disfigurement,


         13.     As a direct and proximate result of the negligence of Defendant, Plaintiff suffered bodily


with regularity and was therefore foreseeable.


ordinary care, the business establishment should have known of the condition, and/or the condition occurred
                           Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 4 of 41 PageID 8
               Electronically Filed Marion Case # 20CA001318AX 08/14/2020 09:30:28 AM




                     .      Malpractice - medical
                     ,      Malpractice - business
               . Professional malpractice                                                           Other civil (non-monetary)
                     .      Other real property actions                                             Evictions
                            Non-homestead residential foreclosure                                   Replevins
                     .      Homestead residential foreclosure                                       Civil
                     .      Commercial foreclosure                                                  Small Claims up to $8,000
               . Real Property/Mortgage foreclosure                                       . County Civil
               . Products liability
                     .      Premises liability - residential                                        Trust litigation
                     J2L    Premises liability - commercial                                         T rade secrets
                     .      Nursing home negligence                                                 Securities litigation
                     _      Negligent security                                                      Shareholder derivative action
                     .      Mass tort                                                               Libel/Slander
                     .      Construction defect                                                     Intellectual property
                     _      Third party indemnification                                             Insurance claims
                     .      Environmental/Toxic tort                                                Discrimination-employment or other
                     .      Business torts                                                          Corporate T rusts
                     .      Business governance                                                     Constitutional challenge-proposed amendment
               J2L    Negligence - other                                                            Constitutional challenge-statute or ordinance
               .      Auto negligence                                                               Circuit Civil - Not Applicable
               .      Eminent domain                                                                Business Transaction
               .      Contracts and indebtedness                                                    Antitrust/Trade Regulation
                      Condominium                                                           Other
                                                                                             .      Malpractice - other professional


                      category and subcategory lines.
                       most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
       III.           TYPE OF CASE               (If the case fits more than one type of case, select the most definitive category.) If the


                       Please indicate the estimated amount of the claim rounded to the nearest dollar $30.001
       II.            AMOUNT OF CLAIM




   Defendant
   Circle K Stores Inc
                     vs.

   Plaintiff
   Victor Pagan
                                                                                   Judge:
                                                                                   Case No.:


                                                      IN AND FOR MARION           COUNTY, FLORIDA
                                                     IN THE CIRCUIT COURT OF THE FIFTH                JUDICIAL CIRCUIT,
       I.             CASE STYLE




   for completion.)
   Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
   pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
   The civil cover sheet and the information contained in it neither replace nor supplement the fding and service of

   FORM 1.997. CIVIL COVER SHEET


Filing # 1 1 1791794 E-Filed 08/14/2020 09:30:28 AM
                    Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 5 of 41 PageID 9




      Date:     08/14/2020
               (Type or print name)
                Christopher J. Hinckley Esq.
              (Bar number, if attorney)
FL Bar No.: 41 155
              Attorney or party
Signature:      s/ Christopher J. Hinckley Esq.

that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.
I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and




                        No
                    JEj. Yes
    VIII.       IS JURY TRIAL DEMANDED IN COMPLAINT?




                    . Yes - If "yes" list all related cases by name, case number and court:
                £ No
    VII.        HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?


                    Kl No
                    _ Yes
    VI.         IS THIS CASE A CLASS ACTION LAWSUIT?



                1


                       (Specify)
    V.          NUMBER OF CAUSES OF ACTION:


                        Punitive
                    . Non-monetary declaratory or injunctive relief;
                JE[     Monetary;
    IV.         REMEDIES SOUGHT (check all that apply):



            Administrative Order. Yes       No Kl
            This action is appropriate for assignment to Complex Business Court as delineated and mandated by the


                                                       COMPLEX BUSINESS COURT
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


                  Case 5:20-cv-00479-JSM-PRL       Document 1-1 Filed 10/02/20 Page 6 of 41 PageID 10
                                        CIV- 125 Page 1
            Electronically Filed Marion Case # 20CA001318AX 08/14/2020 09:30:28 AM




                  Other civil (non-monetary)
                  Evictions
                  Replevins
                  Civil
            COUNTY CIVIL

                          Intellectual property                                                            Trust litigation
                          Insurance claims                                                                 Trade secrets
                          Discrimination-employment or other                                               Securities litigation
                          Corporate trusts                                                                 Shareholder derivative action
                          Constitutional challenge-proposed amendment                                      Libel/Slander
                          Commercial foreclosure $250,000 or more                                          Constitutional challenge-statute or ordinance
                          Commercial foreclosure $50,001-$249,999                                          Business transactions
                          Commercial foreclosure $0-$50,000                                                Antitrust/Trade regulation
                  Real property/Mortgage foreclosure                                               Other
                  Products liability                                                                       Malpractice-other professional
                          Premises liability-residential                                                   Malpractice-medical
                          Premises liability-commercial                                                    Malpractice-business
                          Nursing home negligence                                                  Professional malpractice
                          Negligent security                                                               Other real property actions $250,000 or more
                          Mass tort                                                                        Other real property actions $50,001-$249,999
                          Construction defect                                                              Other real property actions $0-$ 50,000
                          Third party indemnification                                                      $250,000 or more
                          Environmental/Toxic tort                                                         Nonhomestead residential foreclosure
                          Business torts                                                                   $50,001-$249,999
                          Business governance                                                              Nonhomestead residential foreclosure
                  Negligence-other                                                                         $0-$ 50,000
                  Auto negligence                                                                          Nonhomestead residential foreclosure
                  Eminent domain                                                                           Homestead residential foreclosure $250,000 or more
                  Contracts and indebtedness                                                               Homestead residential foreclosure $50,001-$249,999
                  Condominium                                                                              Homestead residential foreclosure $0-$50,000



            (is indented under a broader category), please an "x" in both the main category and subcategory boxes.
            TYPE OF CASE (If the case fits more than one type of case, select the most definitive category.) If the most descriptive label is a subcategory


            AMOUNT OF CLAIM:                               $30,001


                                                                    CIVIL COVER SHEET


                                                                                 /
                                       Defendant.


            CIRCLE K STORES, INC.,


            vs.



                                       Plaintiff,


            VICTOR PAGAN,



                                                                              CASE NO:


                                                        IN AND FOR MARION COUNTY, FLORIDA
                                                           OF THE FIFTH JUDICIAL CIRCUIT
                                                                    IN THE CIRCUIT COURT




Filing # 1 1 1791794 E-Filed 08/14/2020 09:30:28 AM
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


                  Case 5:20-cv-00479-JSM-PRL       Document 1-1 Filed 10/02/20 Page 7 of 41 PageID 11
                                        CIV- 125 Page 2




                                                                                                    Date
                                                                                                    August 14. 2020


            Christopher J. Hinckley, Esq.,
                                                                                                    Fla. Bar # 041155
              L/
              /
                        mecy,
                          W
                   .y




            and belief.
            I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge




                                  No
                                  Yes
            IS JURY TRIAL DEMANDED IN COMPLAINT?




                                  Yes. If "Yes", list all related cases by name, case number, and court.
                                  No
            HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?

                                  No
                                  Yes
            IS THIS CASE A CLASS ACTION LAWSUIT?



                     (Specify.)
            NUMBER OF CAUSES OF ACTION: [ 1 ]

                                  punitive
                                  nonmonetary declaratory or injunctive relief;
                                  monetary;
            REMEDIES SOUGHT                        (Check all that apply.)
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


                  Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 8 of 41 PageID 12
            Electronically Filed Marion Case # 20CA001318AX 08/14/2020 09:30:28 AM

                                                                 1




            DISABILITIES
            REQUESTS             FOR         ACCOMMODATIONS                       BY       PERSONS             WITH


            or Petition.
            If you fail to do so, a default will be entered against you for the relief demanded in the Complaint
            with the Clerk of said Court either before service on Plaintiffs attorney or immediately thereafter.
            Summons upon you, exclusive of the day of service, and to file the original of said written defenses
            Blvd., Ocala, FL 34470, Telephone: (352) 644-2000, within twenty (20) days after service of this
            on CHRISTOPHER J. HINCKLEY, ESQ., Morgan & Morgan, P.A., 1007 E. Silver Springs
                    Each Defendant is hereby required to serve written defenses to said Complaint or Petition


            Tallahassee, FL 32301
            1201 Hays Street
            c/o Corporation Service Company, Registered Agent
            CIRCLE K STORES, INC.


            cause upon the Defendant:
            or Petition, Interrogatories, Request for Production and Request for Admissions in the above-styled
                    YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint


            To all and singular sheriffs of said state:


            THE STATE OF FLORIDA:


                                                      SUMMONS


                                                             /
                            Defendant.


            CIRCLE K STORES, INC.,


            vs.



                            Plaintiff,


            VICTOR PAGAN,


                                                           CASE NO:


                                      IN AND FOR MARION COUNTY, FLORIDA
                                          OF THE FIFTH JUDICIAL CIRCUIT
                                                 IN THE CIRCUIT COURT




Filing # 1 1 1791794 E-Filed 08/14/2020 09:30:28 AM
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


                Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 9 of 41 PageID 13

                                                                  2




                                                                              As Deputy Clerk
                                                                      By.



                                                                      Clerk of the Circuit Court


                    WITNESS       my    hand   and   the   seal   of this   Court   on   this   the            day   of



            711.
            scheduled appearance is less than 7 days; if you are hearing or voice impaired, call
            appearance, or immediately upon receiving this notification if the time before the
            FUORIDA 34475, (904) 620-3582, at least 7 days before your scheduled court
            MARION COUNTY COURTHOUSE, 110 N.W. FIRST AVENUE, OCALA,
            of certain assistance.         Please contact the ADA Coordinator, Human Resources,
            to participate in this proceeding, you are entitled, at no cost to you, to the provision
                    If you are a person with a disability who needs any accommodation in order
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


               Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 10 of 41 PageID 14

                                                                     3




            pouvez requerir les services immediats d'un avocat.          Si vous ne connaissez pas d'avocat, vous pourriez
            saisis par la suite, sans aucun preavis ulterieur du Tribunal.      II y a d'autres obligations juridiques et vous
            relai requis, vous risquez de perdre la cause ainsi que votre salaire, votre argent, et vos biens peuvent etre
            vous souhaitez que le Tribunal entende votre cause.          Si vous ne deposez pas votre reponse ecrite dans le
            votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des parties nommees ici, si
            ce Tribunal.    Un simple coup de telephone est insuffisant pour vous proteger' vous etes oblige de deposer
            de la date de l'assignation de cet'te citation pour deposer une response ecrite a la plainte ci-jointe aupres de
                    Des poursuites judiciaries ont ete entreprises contre vous.      Vous avez 20 jours consecutifs a partir


                                                            IMPORTANT


            8771 o Voice (V) 1-800-955-8770, via Florida Relay Service.
            procedimiento, ponerse en contacto con la oficina Administrativa de la Corte, Telefono (TDD) 1-800-955-
            razonable,     antes   de cualquier procedimiento,    ponerse    en un tiempo razonable,     antes   de cualquier
            en necesidad del servicio especial para particpar en estee procedimiento deberan, dentro de un tiempo
                    "De acuerdo con el Acto o' Decreto de los Americanos con Impedimentos Inhabilitados, personas


            como "Plaintiff/Plaintiffs Attorney." (Demandate o Abogado del Demanadante).
            tribunal, debera usted inviar por correo o entregar una copia de su respuesta a la persona denuminada abajo
                    Si desea responder a la demanda por su centa, al mismo tiempo en que presenta su respuesta ante el


            oficinas de asistencia legal que aparecen en la guia telefonica.
            usted consultar a un abogado immediatamente.           Si no conoce a un abogado, puede llamar a una de las
            o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos legales. Si lo desea, puede
            contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado de sus ingresos y propiedades,
            escrito, incluyendo el numero del caso y los numbres de las partes interesadas en dicho caso.         Si usted no
            telefonica no lo protegera; si usted desea que el tribunal considere su defensa, debe presentar su repuesta por
            notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.      Una llamada
                    Usted ha sido demandado legalmente.          Tiene veinte (20) dias, contados a partir del recibo de esta


                                                           IMPORTANTE


            Attorney" named above.
            the court you must also mail or take a copy of your written response to the "Plaintiff/Plaintiffs
            If you choose to file a written response yourself, at the same time you file your written response to


            attorney referral service or legal aid office (listed in the phone book).
            You may want to call an attorney right away.             If you do not know an attorney, you may call an
            thereafter be taken without further warning from the court.               There are other legal requirements.
            not file your response on time, you may lose the case, and your wages, money and property may
            the names of the parties, must be filed if you want the court to hear your side of the case. If you do
            phone call will not protect you. Your written response, including the case number given above and
            served on you to file a written response to the attached complaint with the clerk of this court.                A
                    A lawsuit has been filed against you.           You have 20 calendar days after this summons is


                                                           IMPORTANT
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


               Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 11 of 41 PageID 15

                                                                  4




                                             Ocala, FL 34470
                                             1007 E. Silver Springs Blvd.
                                             MORGAN & MORGAN, P.A.



            Telefono (TDD) 1-800-955-8771 ou Voice (V) 1-800-955-8770, via Florida Relay Service.
            d'entreprendre aucune autre demarche, contracter l'office administrative de la Court situe au le telephone ou
            accomodation speciale pour participer a ces procedures          doivent,   dans un temps raisonable,     avant
                    En accordance avec la Loi des "Americans With Disabilities".          Les personnes en besoin d'une


            reponse ecrite au "Plaintiff/Plaintiffs Attorney" (Plaignant ou a son avocat) nomme ci-dessous.
            temps que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie de votre
                    Si vous choisissez de deposer vous-meme une response ecrite, il vous faudra egalement, en meme


            telephones).
            telephoner a un service de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de
               Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 12 of 41 PageID 16
         Electronically Filed Marion Case # 20CA001318AX 08/14/2020 09:30:28 AM




                                                            Attorneys for Plaintiff
                                                               Secondary email: NLogan@forthepeople.com
                                                            Primary email: CHinckley@forthepeople.com
                                                            Facsimile: (352) 644-2020
                                                            Telephone: (352) 644-2000
                                                               Ocala, FL 34470
                                                               1007 E. Silver Springs Blvd.
                                                            Morgan & Morgan, P.A.
                                                            FBN 041155
                                                               CHRISTOPHER J. HINCKLEY, ESQ


                                                                c/        '
                                                                   X' A




         Mail/Hand Delivery this, the same date of service as that of the Summons and Complaint.


                 I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by U. S.


         of service hereof.


         Procedure, the attached interrogatories, answers to which will be due within forty-five (45) days from the date


         propounds upon Defendant, CIRCLE K STORES, INC., and pursuant to Rule 1.340, Florida Rules of Civil


                 COMES NOW the Plaintiff, VICTOR PAGAN, by and through the undersigned counsel and hereby


         TO:     CIRCLE K STORES, INC.


                                       NOTICE OF SERVICE OF INTERROGATORIES


                                                           /
                          Defendant.


         CIRCLE K STORES, INC.,


         vs.



                          Plaintiff,


         VICTOR PAGAN,


                                                          CASE NO:


                                        IN AND FOR MARION COUNTY, FLORIDA
                                           OF THE FIFTH JUDICIAL CIRCUIT
                                                IN THE CIRCUIT COURT




Filing # 1 1 1791794 E-Filed 08/14/2020 09:30:28 AM
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


                  Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 13 of 41 PageID 17
            Electronically Filed Marion Case # 20CA001318AX 08/14/2020 09:30:28 AM




                    known as Kangaroo Express located at 6961 N. US 441, Ocala, Marion County, Florida.


                    responsible for the inspection, maintenance, repair and cleaning of the subject premises


            5.      Please admit that at all times material to this action, Defendant was in possession of and


                    ($30,000.00) arising in Marion County, Florida.


            4.      Please admit that this is an action for damages in excess of Thirty Thousand Dollars


            3.      Please admit that the service of process against the Defendant was proper.


                    the Circuit Court in Marion County, Florida.


            2.      Please admit that jurisdiction of the Complaint filed by Plaintiff is properly brought before


                    names the parties to be sued in this cause.


            1.      Please admit that this cause of action is brought against the Defendant properly and correctly


            STORES, INC., admit or deny the following within forty- five (45) days from the date of service:


            and pursuant to Florida Rule of Civil Procedure 1.370 hereby requests that Defendant, CIRCLE K


                    COMES NOW the Plaintiff, VICTOR PAGAN, by and through the undersigned counsel


                           PLAINTIFF'S REQUEST FOR ADMISSIONS TO DEFENDANT


                                                             /
                            Defendant.


            CIRCLE K STORES, INC.,


            vs.



                            Plaintiff,


            VICTOR PAGAN,


                                                           CASE NO:


                                      IN AND FOR MARION COUNTY, FLORIDA
                                          OF THE FIFTH JUDICIAL CIRCUIT
                                                 IN THE CIRCUIT COURT




Filing # 1 1 1791794 E-Filed 08/14/2020 09:30:28 AM
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


                  Case 5:20-cv-00479-JSM-PRL2 Document 1-1 Filed 10/02/20 Page 14 of 41 PageID 18



                    and treatment of the injuries sustained in the subject accident.


            16.     Please admit that Plaintiffs medical expenses were reasonable and necessary for the care


                    the subject accident.


            15.     Please admit that Plaintiff incurred medical expenses for treatment of injuries resulting from


                    the subject premises within three (3) years prior to the subject incident.


            14.     Please admit that prior to the subject incident, one or more people have slipped and fallen on


                    counsel on or about October 9, 2019.


            13.     Please admit that Defendant received the Spoliation of Evidence letter sent by Plaintiffs


                    footage of the subject incident.


            12.     Please admit that one or more of Defendant's employees have watched the security camera


                    incident.


            11.     Please admit that Defendant is in possession of security camera footage of the subject


                    subject premises.


            10.     Please admit that at all times material to this action, Defendant had security cameras on the


                    accident.


            9.      Please admit that the Plaintiff was not guilty of any comparative negligence in the subject


                    2019.


            8.      Please admit that Plaintiff sustained injuries on the Defendant's premises on October 2,


                    Kangaroo Express located at 6961 N. US 441, Ocala, Marion County, Florida.


            7.      Please admit that on October 2, 2019, Plaintiff was lawfully upon your premises known as


                    the subject premises, including the parking lot and walkway areas.


                    procedures that were in effect regarding the inspection, maintenance, repair and cleaning of


            6.      Please admit that at all times material to this action, Defendant had written policies and
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


                  Case 5:20-cv-00479-JSM-PRL3 Document 1-1 Filed 10/02/20 Page 15 of 41 PageID 19




                                                               Attorneys for Plaintiff
                                                               Secondary email: NLogan@forthepeople.com
                                                               Primary email: CHinckley@forthepeople.com
                                                               Facsimile: (352) 644-2020
                                                               Telephone: (352) 644-2000
                                                               Ocala, FL 34470
                                                               1007 E. Silver Springs Blvd.
                                                               Morgan & Morgan, P. A.
                                                               FBN: 041155
                                                               CHRISTOPHER J. HINCKLEY, ESQ.,



                                                                   X     X




            Defendant, together with the Summons and Complaint.


                    I HEREBY CERTIFY that a true copy of the foregoing has been furnished to the


                    resulted in injuries to the Plaintiff.


                    inspection,   maintenance, operation and/or repair of its property, which negligence


            17.     Please admit that Defendant's agents, representative or employees were negligent in the
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


                  Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 16 of 41 PageID 20
            Electronically Filed Marion Case # 20CA001318AX 08/14/2020 09:30:28 AM




            memoranda, telegrams, telexes, letters, notes of telephone conferences, agreements, reports or


            of counsel;     communications     of any    nature,   including   internal   company    communications,


            interviews, reports and/or summaries of investigations; opinions or reports of consultants; opinions


            original is not available, of any book, record, minutes of meetings, reports and/or summaries of


            contains, conveys, or records information. Production is required of the original or any copy if the


                       B.    "Document" is used in the broad sense and means any tangible object or thing that


            follows:


                       A.    As used throughout this Request to Produce, the following terms are defined as


                                                          I. Definitions


            Production.


            Silver Springs Blvd, Ocala, FL 34470 within forty-five (45) days after service of this Request for


            copying the documents set forth below.         Defendants shall produce these documents at 1007 E.


            and hereby requests that Defendant, CIRCLE K STORES, INC                      produce for inspection or


                    COMES NOW the Plaintiff, VICTOR PAGAN, by and through the undersigned counsel


                            PLAINTIFF'S REQUEST FOR PRODUCTION TO DEFENDANT


                                                             /
                             Defendant.


            CIRCLE K STORES, INC.,


            vs.



                             Plaintiff,


            VICTOR PAGAN,


                                                           CASE NO:


                                      IN AND FOR MARION COUNTY, FLORIDA
                                          OF THE FIFTH JUDICIAL CIRCUIT
                                                 IN THE CIRCUIT COURT




Filing # 1 1 1791794 E-Filed 08/14/2020 09:30:28 AM
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


               Case 5:20-cv-00479-JSM-PRL2 Document 1-1 Filed 10/02/20 Page 17 of 41 PageID 21




            other legal entity.


            organized for profit), partnership, unincorporated association, governmental agency or body, or


                      E.     "Person" means any natural person, public or private corporation (whether or not


            genume.



            usable format shall also be produced, in order to make this request under Rule 1.350 meaningful and


            convert such information into a useful and necessity to convert such information into a useful and


            back, printing out and/or interpretation thereof, and any other documents which are necessity to


            or any computer program is produced, such documents as are necessity for the decoding, putting


                      D.     If any tape, disk, card, wire, or other electronic or mechanical recording or transcript


            information, writing, printing, or other marks not present on the other of the copies.


            documents or things need be produced. Two copies are not identical if one of the copies has any


            production of multiple identical documents or things, only one copy of each such identical


            otherwise excludable from discovery. To the extent that a request that a request calls for the


            copies of documents by whatever means made and whether or not claimed to be privileged or


            contained on the original (such as notations, computations, attachments, etc.), and shall include all


                      C.     "Document"    also   includes   copies   containing   information   in addition to      that


            unless otherwise privileged.


            which information can be perceived, in the employees or agents, or known by Plaintiff to exist,


            wire or other electronic or mechanical recording or transcript or any other instrument or device from


            matter of any kind or nature, drawings, photographs, paper, communication, chart, tap, disk, card,


            releases, drafts and revisions of drafts of documents, any written, printed, typed or other graphic


            summaries of negotiations, brochures, pamphlets, advertisements, circulars, trade letters, press
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


               Case 5:20-cv-00479-JSM-PRL3 Document 1-1 Filed 10/02/20 Page 18 of 41 PageID 22



                            2.       The date(s).


                            1.       Description sufficient to identify.


            include the following information for each such document:


            please furnish a list which identifies each document or statement for which privilege is claimed and


                    If any document or statement is withheld from this request under a claim of privilege, then


                                                    II. Claim of Privilege


            'products" or "goods" shall be considered to include services.


            logo, title, or slogan used to identify the source of origin of products or services. References to


            trademark, service mark, trade name, or business designation, or any other word, symbol, design,


            mark" shall be considered interchangeable, and the term "mark" shall be considered to refer to any


                     I.     As may be used in this Request to Produce, the terms "trademark" and "service


            limited, because it refers or relates to only one, or to more than one, item in a request.


            "or" is disjunctive and inclusive (meaning, e.g., A or B, or both). No answer should be withheld, or


                     H.     As may be used in these Request "and" is conjunctive (meaning, e.g., A and B); and


            made by that person and recorded contemporaneously with the making of such oral statement.


            recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement


            otherwise adopted or approved by him; or (2) any stenographic, mechanical, electrical, or other


                     G.     "Statement" means (1) any written statement made any a person and signed or


            permanent, and any "person" in which Plaintiff has acquired an interest.


            representatives, attorneys, any other persons working for or on behalf thereof, whether temporary or


            predecessors as well as all of its directors, officers, principals, partners, employees, agents,


            addressed and includes all of its affiliated, subsidiaries, parents, divisions, successors in interest, and


                     F.     "Company" means any business or governmental entity to which this request is
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


               Case 5:20-cv-00479-JSM-PRL4 Document 1-1 Filed 10/02/20 Page 19 of 41 PageID 23




            examination, and comparison.


            document    may be     supplied,   provided that    existing   originals   are   available   for   inspection,


            Springs Blvd., Ocala, FL 34470, or at such other place as the parties may agree. Authentic copies of


            Request to Produce, and shall be made at the offices of Morgan & Morgan, P.A., 1007 E. Silver


                    A response to this Request to Produce is due within forty-five (45) days after service of this


                                      IV. Place, time, and manner of response.


            chronological order.


            paragraphs of the request to which they are responsive, and within each group, arranged in


            in response to this Request to Produce be organized and labeled according to the individual


                    Pursuant to Fla. R. Civ. P. 1.350, it is requested that the document or other items submitted


                                      III. Grouping or Numbering of Items Produced.


            relates or corresponds.


                            9.        The paragraphs) of this request to which each such document or statement


                            8.        The nature and basis of privilege or immunity claimed.


                            7.        The present depository or person having custody of the document.


                            6.        The persons to whom copies were furnished, together with their job titles.


                            5.        The recipient(s).


                            4.        The sender(s) or author(s).


                            3.        The subject matter(s).
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


               Case 5:20-cv-00479-JSM-PRL5 Document 1-1 Filed 10/02/20 Page 20 of 41 PageID 24



            worked by any employees working on the date of the subject accident, with responsibilities for


                    8.      Time sheets, clock cards or any other documents showing the hours and time


            the Defendant's premises.


            date of the subject accident, the five (5) days before that date and the five (5) days after that date at


                    7.      Any and all documents relating to any inspections that may have been done on the


            accident, as well as the five (5) days before that date in the area where the Plaintiff fell.


            other information about the inspections that might have been done on the date of the subject


            performed inspections, what kind of inspections were performed, the times of the inspections or


                    6.      Any and all inspection or check-off sheets or other documents showing who


            Plaintiff, you, or your agents, representatives, or employees surrounding the subject accident.


            course of business containing information about the incident alleged in the Complaint, completed by


                    5.      A copy of any incident/accident report or other documents done in the ordinary


            limited to a certified copy of the declarations sheet as to each such policy.


            reimburse any payments made to satisfy any such judgment or settlement, including but not


            be liable to satisfy part of all of a judgment that may be entered in this action or to indemnify or


            any kind of nature under which any person or company carrying on an insurance business may


                    4.      A copy of any and all insurance agreements, insurance policies or agreements of


            accident.


                    3.      All color photographs of the area and/or substance involved in the subject


                    2.      All statements made by the Plaintiff pertaining to or concerning the subject matter.


            business located at 6961 N. Hwy 441, Ocala, Marion County, Florida.


                    1.      All statements made by any witnesses to the subject accident at the subject place of


            DEFENDANT SHALL PRODUCE THE FOLLOWING ITEMS AND MATTERS:
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


               Case 5:20-cv-00479-JSM-PRL6 Document 1-1 Filed 10/02/20 Page 21 of 41 PageID 25




            cleaning up dangerous conditions or maintaining the premises.


            the Defendant with responsibilities for inspecting the premises for dangerous conditions,


            telephone numbers, duties, responsibilities, and job descriptions, of all employees working for


                    14.     A true and correct copy of any document or list with the names, addresses,


            date of the subject accident.


            sidewalks, parking lot, pathways, common walkways, and landscaping that was in existence on the


                    13.     A true and correct copy of your written procedure for inspection of the grounds,


            up dangerous conditions or maintaining the premises may have received from Defendant.


            subject accident, with responsibilities for inspecting the premises for dangerous conditions, cleaning


            or videos or training manuals or videos that any employee who was working on the date of the


                    12.     A true and correct copy of any and all safety manuals or videos, inspection manuals


            cleaning procedures or policies in place on the date of the subject accident, at Defendant's premises.


                    11.     A true and correct copy of any and all written inspection, maintenance, repair and


            training your employees about such.


            Defendant with any responsibilities for inspecting your premises for dangerous conditions or for


                    10.     A true and correct copy of any contracts or agreement with any entity used by


            inspections.


            date of the subject accident, or that are now used by employees at Defendant's premises, for


                    9.      Inspection sheets and/or and other documents for inspections that were used on the


            the premises.


            inspecting the premises for dangerous conditions, cleaning up dangerous conditions or maintaining
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


               Case 5:20-cv-00479-JSM-PRL7 Document 1-1 Filed 10/02/20 Page 22 of 41 PageID 26


                                                               CHRIST OPHER J. HINCKLEY, ESQ.,



                                                                /    A
                                                                    A
                                                                    A A               ZP

                                                                                                >




            Defendant, together with the Summons and Complaint.


                    I HEREBY CERTIFY that a true copy of the foregoing has been furnished to the


                                                CERTIFICATE OF SERVICE


            of time beginning 60 minutes before the incident and ending 60 minutes after the incident.


                    22.     Any and all video images of the scene where the incident occurred for the period


                    21.     Any and all video images of the incident.


            depositions and/or trial in this matter.


                    20.     Any and all video        images of Plaintiff which Defendant intends to use at


                    19.     Any and all video images that depict the events alleged in the complaint.


                    18.     A true and correct copy of any and all color photographs taken of the accident scene.


            substantially similar to that alleged in the Complaint.


            Defendant's premises within the three (3) years prior to the subject incident in a manner


            claims or complaints made as to employees and/or customers falling or slipping on substances on


                    17.     A true and correct copy of any and all written complaints or documents showing


            inspection, and safety precautions at Defendant's premises.


            Defendant who were on duty on the date of the subject accident, explaining maintenance, cleaning,


                    16.     A true and correct copy of any and all documents provided to the employees of the


            subject location on the date of the subject accident.


            telephone numbers, duties, responsibilities, and job descriptions of all employees on duty at the


                    15.     A true and correct copy of any document or list with the names, addresses,
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


               Case 5:20-cv-00479-JSM-PRL8 Document 1-1 Filed 10/02/20 Page 23 of 41 PageID 27




                                                               Attorneys for Plaintiff
                                                               Secondary email: NLogan@forthepeople.com
                                                               Primary email: CHinckley@forthepeople.com
                                                               Facsimile: (352) 644-2020
                                                               Telephone: (352) 644-2000
                                                               Ocala, FL 34470
                                                               1007 E. Silver Springs Blvd.
                                                               Morgan & Morgan, P. A.
                                                               FBN: 041155
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


                  Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 24 of 41 PageID 28
            Electronically Filed Marion Case # 20CA001318AX 08/14/2020 09:30:28 AM



                                                             Attorneys for Plaintiff
                                                                 Secondary email: NLogan@forthepeople.com
                                                                 Primary email: CHinckley@forthepeople.com
                                                                 Facsimile: (352) 644-2020
                                                                 Telephone: (352) 644-2000
                                                                 Ocala, FL 34470
                                                                 1007 E. Silver Springs Blvd.
                                                                 Morgan & Morgan, P.A.
                                                                 FBN 041155
                                                                 CHRISTOPHER J. HINCKLEY, ESQ


                                                                   CS


                                                                                                13
                                                                               ?


            with the Summons and Complaint.
            I HEREBY CERTIFY that a true copy of the foregoing has been furnished to the Defendant, together

                                                 CERTIFICATE OF SERVICE


            E-mail address will NOT be considered proper service pursuant to F.R.J.A. 2.516.

            Documents shall be served by E-mail to these designated E-mail addresses ONLY. Service to any other


                    Secondary Email Address:                     NLogan@forthepeople.com


                    Primary E-Mail Address:                      CHinekley@forthepeople.com


            addresses:

            with Rule 2.516(b)(1) and Designation of E-Mail Addresses              and designates the following email

            Plaintiff, VICTOR PAGAN, by and through the undersigned attorney, files this Notice of Compliance

                                          DESIGNATION OF E-MAIL ADDRESSES
                           PLAINTIFF'S NOTICE OF COMPLIANCE WITH RULE 2.516 AND


                                                             /
                            Defendant.


            CIRCLE K STORES, INC.,


            vs.



                            Plaintiff,


            VICTOR PAGAN,


                                                           CASE NO:


                                          IN AND FOR MARION COUNTY, FLORIDA
                                              OF THE FIFTH JUDICIAL CIRCUIT
                                                     IN THE CIRCUIT COURT




Filing # 1 1 1791794 E-Filed 08/14/2020 09:30:28 AM
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


                  Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 25 of 41 PageID 29
            Electronically Filed Marion Case # 20CA001318AX 08/19/2020 00:32:28 AM

                                                                 1




            DISABILITIES
            REQUESTS             FOR         ACCOMMODATIONS                       BY       PERSONS             WITH


            or Petition.
            If you fail to do so, a default will be entered against you for the relief demanded in the Complaint
            with the Clerk of said Court either before service on Plaintiffs attorney or immediately thereafter.
            Summons upon you, exclusive of the day of service, and to file the original of said written defenses
            Blvd., Ocala, FL 34470, Telephone: (352) 644-2000, within twenty (20) days after service of this
            on CHRISTOPHER J. HINCKLEY, ESQ., Morgan & Morgan, P.A., 1007 E. Silver Springs
                    Each Defendant is hereby required to serve written defenses to said Complaint or Petition


            Tallahassee, FL 32301
            1201 Hays Street
            c/o Corporation Service Company, Registered Agent
            CIRCLE K STORES, INC.


            cause upon the Defendant:
            or Petition, Interrogatories, Request for Production and Request for Admissions in the above-styled
                    YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint


            To all and singular sheriffs of said state:


            THE STATE OF FLORIDA:


                                                      SUMMONS


                                                             /
                            Defendant.


            CIRCLE K STORES, INC.,


            vs.



                            Plaintiff,


            VICTOR PAGAN,


                                                           CASE NO: 20-CA-1318


                                      IN AND FOR MARION COUNTY, FLORIDA
                                          OF THE FIFTH JUDICIAL CIRCUIT
                                                 IN THE CIRCUIT COURT




Filing# 112037659 E-Filed 08/19/2020 10:52:19 AM
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


               Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 26 of 41 PageID 30

                                                                  2




                                                                              As Deputy Clerk
                                                                      By.   Pj.fcuiSl 1 urniM
                                                                                           1
                                                                                                      ff/.

                                                                      Clerk of the Circuit Court
                   AUGUST              2020-                          DAVID R. ELLSPERMANN

                    WITNESS       my    hand   and   the   seal   of this   Court   on   this   the    19TH    day   of



            711.
            scheduled appearance is less than 7 days; if you are hearing or voice impaired, call
            appearance, or immediately upon receiving this notification if the time before the
            FLORIDA 34475, (904) 620-3582, at least 7 days before your scheduled court
            MARION COUNTY COURTHOUSE, 110 N.W. FIRST AVENUE, OCALA,
            of certain assistance.         Please contact the ADA Coordinator, Human Resources,
            to participate in this proceeding, you are entitled, at no cost to you, to the provision
                    If you are a person with a disability who needs any accommodation in order
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


               Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 27 of 41 PageID 31

                                                                     3




            pouvez requerir les services immediats d'un avocat.          Si vous ne connaissez pas d'avocat, vous pourriez
            saisis par la suite, sans aucun preavis ulterieur du Tribunal.      II y a d'autres obligations juridiques et vous
            relai requis, vous risquez de perdre la cause ainsi que votre salaire, votre argent, et vos biens peuvent etre
            vous souhaitez que le Tribunal entende votre cause.          Si vous ne deposez pas votre reponse ecrite dans le
            votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des parties nommees ici, si
            ce Tribunal.    Un simple coup de telephone est insuffisant pour vous proteger' vous etes oblige de deposer
            de la date de l'assignation de cet'te citation pour deposer une response ecrite a la plainte ci-jointe aupres de
                    Des poursuites judiciaries ont ete entreprises contre vous.      Vous avez 20 jours consecutifs a partir


                                                            IMPORTANT


            8771 o Voice (V) 1-800-955-8770, via Florida Relay Service.
            procedimiento, ponerse en contacto con la oficina Administrativa de la Corte, Telefono (TDD) 1-800-955-
            razonable,     antes   de cualquier procedimiento,    ponerse    en un tiempo razonable,     antes   de cualquier
            en necesidad del servicio especial para particpar en estee procedimiento deberan, dentro de un tiempo
                    "De acuerdo con el Acto o' Decreto de los Americanos con Impedimentos Inhabilitados, personas


            como "Plaintiff/Plaintiffs Attorney." (Demandate o Abogado del Demanadante).
            tribunal, debera usted inviar por correo o entregar una copia de su respuesta a la persona denuminada abajo
                    Si desea responder a la demanda por su centa, al mismo tiempo en que presenta su respuesta ante el


            oficinas de asistencia legal que aparecen en la guia telefonica.
            usted consultar a un abogado immediatamente.           Si no conoce a un abogado, puede llamar a una de las
            o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos legales. Si lo desea, puede
            contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado de sus ingresos y propiedades,
            escrito, incluyendo el numero del caso y los numbres de las partes interesadas en dicho caso.         Si usted no
            telefonica no lo protegera; si usted desea que el tribunal considere su defensa, debe presentar su repuesta por
            notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.      Una llamada
                    Usted ha sido demandado legalmente.          Tiene veinte (20) dias, contados a partir del recibo de esta


                                                           IMPORTANTE


            Attorney" named above.
            the court you must also mail or take a copy of your written response to the "Plaintiff/Plaintiffs
            If you choose to file a written response yourself, at the same time you file your written response to


            attorney referral service or legal aid office (listed in the phone book).
            You may want to call an attorney right away.             If you do not know an attorney, you may call an
            thereafter be taken without further warning from the court.               There are other legal requirements.
            not file your response on time, you may lose the case, and your wages, money and property may
            the names of the parties, must be filed if you want the court to hear your side of the case. If you do
            phone call will not protect you. Your written response, including the case number given above and
            served on you to file a written response to the attached complaint with the clerk of this court.                A
                    A lawsuit has been filed against you.           You have 20 calendar days after this summons is


                                                           IMPORTANT
You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)


               Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 28 of 41 PageID 32

                                                                  4




                                             Ocala, FL 34470
                                             1007 E. Silver Springs Blvd.
                                             MORGAN & MORGAN, P.A.



            Telefono (TDD) 1-800-955-8771 ou Voice (V) 1-800-955-8770, via Florida Relay Service.
            d'entreprendre aucune autre demarche, contracter l'office administrative de la Court situe au le telephone ou
            accomodation speciale pour participer a ces procedures          doivent,   dans un temps raisonable,     avant
                    En accordance avec la Loi des "Americans With Disabilities".          Les personnes en besoin d'une


            reponse ecrite au "Plaintiff/Plaintiffs Attorney" (Plaignant ou a son avocat) nomme ci-dessous.
            temps que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie de votre
                    Si vous choisissez de deposer vous-meme une response ecrite, il vous faudra egalement, en meme


            telephones).
            telephoner a un service de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de
                Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 29 of 41 PageID 33
         Electronically Filed Marion Case # 20CA001318AX 09/08/2020 08:49:43 AM


                                              Cooyoyhi w li.192 ,:Oc 0 Datahass? aC'vicoa loo   • i'ftxoos borvor's Toolbox VB.'im




                                                                                                Ret: 9703034
                                                                                                Our Job Serial Number: FAM-2020019913

                                                                                                (352) 343-3991
                                                                                                TAVARE5, FL 32778
                                                                                                725 E, ALFRED STREET
                                                                                                FAMILY & COURT SERVICES, LLC

                                                                                                Process Server #65
                                                                                                JAMES J. KADY



                                                                                                             r




          have read the foregoing document and that the facts in it are true" ITS, 92.525. NOTARY NOT REQUIRED PURSUANT TO FS 92.525
          judicial circuit in which the process was served.                                              "Under penalties of perjury. I declare that I
          I certify thai I am over lire? age of 13, have no interest in the above action, and am a Certified Process Server, in good standing, in the

          Description of Person Served: Age 32. Sex: F. Race/Skin Color: Black, Height: 5'10", Weight: 175, Hair: Black, Glasses: N

          on behalf of CIRCLE K STORES, INC., and informed said person of the contents therein, in compliance with state statutes.
          authorized to accept service of the within named corporation, at the address of: 1201 HAYS STREET, TALLAHASSEE, FL 32301
          INTERROGATORIES with the date and hour of service endorsed thereon by me, to: Kaneisha Gross as Service Liaison
          REQUEST FOR ADMISSIONS; REQUEST FOR PRODUCTION; NOTICE OF SERVICE OF INTERROGATORIES;
          SUMMONS; NOTICE OF COMPLIANCE WITH RULE 2.516 AND DESIGNATION OF E-MAIL ADDRESS(ES); COMPLAINT;
          served a CORPORATE, PARTNERSHIP, ASSOCIATION OR GOVERNMENT SERVICE by delivering a true copy of the


          I, JAMES ,!. KADY. do hereby affirm that on the 2nd day of September, 2020 at 2:00 pin, I:

          32301 .
          STORES, INC. C/O CORPORATION SERVICE COMPANY, REGISTERED AGENT, 1201 HAYS STREET, TALLAHASSEE, FL
          Received by FAMILY & COURT SERVICES, LEG on the 2nd day of September', 2020 at 1 1:25 am to be served on CIRCLE K

          Ocala, Ft 34470
          1007 F, Silvei Springs Blvd.
          Morgan & Ivioigan P. A.
          Christopher J. Hinckley, Esq
          For:


          CIRCLE K STORES, INC.
          Defendanl:

          vs.


          VICTOR PAGAN
          Plaintiff:
                                                                                                                                     IlilUllllillllll
                                                                                                                                      FAM2O2O019913




          Case Number: 2Q20 CA 13 IH


          Stnte of Florida                                                  County of Marion                                                      Circuit Court




                                                                    RETURN OF SERVICE




Filing # 1 12968024 E-Filed 09/08/2020 08:49:43 AM
              Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 30 of 41 PageID 34
        Electronically Filed Marion Case # 20CA001318AX 08/14/2020 09:30:28 AM

                                                            1




        DISABILITIES
        REQUESTS              FOR            ACCOMMODATIONS              BY          PERSONS                 WITH

        or Petition.
        If you fail to do so, a default will be entered against you for the relief demanded in the Complaint
        with the Clerk of said Court either before service on Plaintiffs attorney or immediately thereafter.
        Summons upon you, exclusive of the day of service, and to file the original of said written defenses
        Blvd., Ocala, FL 34470, Telephone: (352) 644-2000, within twenty (20) days after service of this
        on CHRISTOPHER J. HINCKLEY, ESQ., Morgan & Morgan, P.A., 1007 E. Silver Springs
                Each Defendant is hereby required to serve written defenses to said Complaint or Petition


        Tallahassee, FL 32301
        1201 Hays Street
        c/o Corporation Service Company, Registered Agent
        CIRCLE K STORES, INC.


        cause upon the Defendant:
        or Petition, Interrogatories, Request for Production and Request for Admissions in the above-styled
                YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint


        To all arid singular sheriffs of said state:


        THE STATE OF FLORIDA:


                                                   SUMMONS


                                                        /
                         Defendant.


        CIRCLE K STORES, INC.,
                                                                                 ?    it'— .   ' '       —




        VS.
                                                                                               CO            (J2)
                                                                                         c\ •2jZO^-Q
                         Plaintiff,


        VICTOR PAGAN,


                                                       CASE NO: 20-CA-1318

                                         I
                                  IN AND FOR MARION COUNTY, FLORIDA
                                      i OF THE FIFTH JUDICIAL CIRCUIT
                                                                                                     j
                                              IN THE CIRCUIT COURT




Filing # 112037659 E-Filed 08/19/2020 10:52:19 AM
           Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 31 of 41 PageID 35
        Electronically Filed Marion Case # 20CA001318AX 09/22/2020 03:05:51 PM



                  11.   Denied.


                  10.   Denied.


        denied.


                  9.    Admitted that Defendant owes those duties prescribed by Florida law. Otherwise,


        denied.


                  8.    Admitted that Defendant owes those duties prescribed by Florida law. Otherwise,


                  7.    Denied.


                  6.    Without knowledge, therefore denied.


                  5.    Without knowledge, therefore denied.


                  4.    Admitted.


                  3.    Admitted.


                  2.    Without knowledge, therefore denied.


                  1.    Admitted for jurisdictional purposes only.


        Complaint and states as follows:


        undersigned counsel, and hereby files this, its Answer and Affirmative Defenses to Plaintiff's


                  COMES NOW, Defendant, CIRCLE K STORES, INC. ("Defendant"), by and through the


                           DEFENDANT'S ANSWER AND AFFIRMATIVE DEFENSES



                                        Defendant.


         CIRCLE K STORES, INC.,


         vs.



                                        Plaintiff,


         VICTOR PAGAN,


                                                                DIVISION:
                                                                CASE NO.:   2020-CA-1318


                                                                FLORIDA
                                                                CIRCUIT, IN AND FOR MARION COUNTY,
                                                                IN THE CIRCUIT COURT, FIFTH JUDICIAL




Filing# 113776013 E-Filed 09/22/2020 03:05:51 PM
   Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 32 of 41 PageID 36

have taken action to remedy said condition.


constructive knowledge, as defined in Section 768.0755, of a dangerous condition and should


Statutes, applies to Plaintiffs claims. As a result, Plaintiff must prove Defendant had actual or


       By and for its Sixth Affirmative Defense, Defendant alleges that Section 768.0755, Florida


                                SIXTH AFFIRMATIVE DEFENSE


a reasonable opportunity to avoid it, voluntarily exposed herself to danger.


Complaint, realized and appreciated the possibility of injury as a result of the danger and, having


        Defendant alleges Plaintiff knew of the existence of the danger complained of in the


                                FIFTH AFFIRMATIVE DEFENSE


by Section 768.81, Florida Statutes.


        Defendant states that damages against them are only available to the extent permitted


                              FOURTH AFFIRMATIVE DEFENSE


control of Defendant which bars recovery against Defendant.


caused by the intervening actions and/or negligence of third parties who were not under


        Defendant states the alleged injuries and/or damages sustained by the Plaintiff were


                                THIRD AFFIRMATIVE DEFENSE


beyond the control of Defendant.


occasioned solely by third parties, agencies, persons, forces or instrumentalities outside and


        Defendant states that the damages, if any, suffered by the Plaintiff, were due to or


                              SECOND AFFIRMATIVE DEFENSE


that by pleading comparative negligence, Defendant does not admit any liability on its part.


contributed to by the acts or negligence of the Plaintiff, thus barring the claim in whole or in part,


        Defendant states that the alleged injuries sustained by the Plaintiff were caused or


                                 FIRST AFFIRMATIVE DEFENSE


        13.    Denied.


        12.    Denied.
   Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 33 of 41 PageID 37

                                                             CARR ALLISON
                                                             Florida Bar No. 1010899
                                                             Marissa de los Reyes
                                                             Florida Bar No. 0159719
                                                             Steven L. Worley
                                                             is/ Steven L. Worley
          Attorneys for Plaintiff
           Email: nlogan@forthepeople.com
           Email: chinckley@forthepeople.com
           Ocala, FL 34470
           1007 E. Silver Springs Blvd.
           MORGAN & MORGAN, P.A.
           Christopher J. Hinckley, Esquire


 record via electronic mail:


 foregoing with the Florida Courts E-Filing Portal, which will serve it on the following counsel of


          I HEREBY CERTIFY that on this 22nd day of September, 2020, I electronically filed the


                                      CERTIFICATE OF SERVICE


barred.


          Plaintiff has failed to meet the required statute of limitations and therefore their claims are


                                    TENTH AFFIRMATIVE DEFENSE


on behalf of Plaintiff.


          Defendant is entitled to a set-off for all collateral source payments paid or to be paid to or


                                    NINTH AFFIRMATIVE DEFENSE


incidents or medical conditions, and therefore, Defendant has no liability for causation of same.


          Defendant states that any injuries claimed by Plaintiff were pre-existing or caused by other


                                 EIGHTH AFFIRMATIVE DEFENSE


supplement this Affirmative Defense as the case progresses.


share of liability assignable to all other persons and entities. Defendant reserves the right to


therefore, Plaintiff's monetary recovery in this matter, if any, must be reduced by the proportionate


can only be held liable for its proportionate share of liability for Plaintiff's alleged damages, and


          Pursuant to Fla. Stat. § 768.81, and Fabre v Marin. So. 2d 1182 (Fla. 1993), Defendant


                                SEVENTH AFFIRMATIVE DEFENSE
Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 34 of 41 PageID 38




                              Attorneys for Defendant
                              Secondary Email: sreid@carrallison.com
                              Secondary Email: eparker@carrallison.com
                              Email: mdelosreyes@carrallison.com
                              Email: sworley@carrallison.com
                              Facsimile:   (904) 328-6473
                              Telephone: (904) 328-6456
                              Jacksonville, Florida 32202
                              208 North Laura Street, Suite 1 100
                              The Greenleaf and Crosby Building
           Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 35 of 41 PageID 39
        Electronically Filed Marion Case # 20CA001318AX 09/22/2020 03:05:51 PM




                                                                Telephone: (904) 328-6456
                                                                Jacksonville, Florida 32202
                                                                208 North Laura Street, Suite 1 100
                                                                The Greenleaf and Crosby Building
                                                                CARR ALLISON
                                                                Florida Bar No. 1010899
                                                                Marissa de los Reyes
                                                                Florida Bar No. 0159719
                                                                Steven L. Worley
                                                                is/ Steven L. Worley
                Attorneys for Plaintiff
                Email: nlogan@forthepeople.com
                Email: chinckley@forthepeople.com
                Ocala, FL 34470
                1007 E. Silver Springs Blvd.
                MORGAN & MORGAN, P.A.
                Christopher J. Hinckley, Esquire


         record via electronic mail:


         foregoing with the Florida Courts E-Filing Portal, which will serve it on the following counsel of


               I HEREBY CERTIFY that on this 22nd day of September, 2020, I electronically filed the


                                              CERTIFICATE OF SERVICE


        thirty (30) days from service hereof in accordance with Florida Rules of Civil Procedure.


        Interrogatories on Plaintiff, VICTOR PAGAN, to be answered in writing and under oath within


               Notice is hereby given that Defendant, CIRCLE K STORES, INC., served its First Set of


         DEFENDANT'S NOTICE OF SERVING FIRST SET OF INTERROGATORIES TO PLAINTIFF



                                          Defendant.


         CIRCLE K STORES, INC.,


         vs.



                                          Plaintiff,


         VICTOR PAGAN,


                                                               DIVISION:
                                                               CASE NO.:      2020-CA-1318


                                                               FLORIDA
                                                               CIRCUIT, IN AND FOR MARION COUNTY,
                                                               IN THE CIRCUIT COURT, FIFTH JUDICIAL




Filing# 113776013 E-Filed 09/22/2020 03:05:51 PM
Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 36 of 41 PageID 40




                              Attorneys for Defendant
                              Secondary Email: sreid@carrallison.com
                              Secondary Email: eparker@carrallison.com
                              Email: mdelosreyes@carrallison.com
                              Email: sworley@carrallison.com
                              Facsimile:   (904) 328-6473
           Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 37 of 41 PageID 41
        Electronically Filed Marion Case # 20CA001318AX 09/22/2020 03:05:51 PM




        or which was, but is no longer in your possession, custody or control.


        graphic matter, however produced or reproduced, which is in your possession, custody or control


        data processing card, or any other written, recorded, transcribed, punched, taped, filmed or


        laboratory record, drawing, sketch, graph, index, list, tape, photograph, microfilm, data sheet or


        record, contract, agreement, study, handwritten note, draft, working paper, chart, paper, print,


        receipt, financial statement, accounting entry, diary, calendar, telex, telegram, cable, report,


        (including any memorandum or report of a meeting or conversation), invoice, bill, order, form,


        copy, regardless of origin and location, of any book, pamphlet, periodical, letter, memorandum


        information can be recorded or retrieved, and includes, without limitation, the original and each


               As used herein, the term "document" means any medium upon which intelligence or


                                                     DEFINITIONS


        1.350, Federal Rules of Civil Procedure, within the required time period.


        offices of Carr Allison, 208 N. Laura St., Suite 1 100, Jacksonville, Florida 32202, pursuant to Rule


        VICTOR PAGAN, to produce for inspection and copying the following listed documents at the


               Defendant,   CIRCLE     K STORES,       INC.,   through   counsel,   hereby   requests   Plaintiff,


                                    OF DOCUMENTS TO PLAINTIFF
                             DEFENDANT'S FIRST REQUEST FOR PRODUCTION



                                        Defendant.


         CIRCLE K STORES, INC.,


         vs.



                                        Plaintiff,


         VICTOR PAGAN,


                                                                  DIVISION:
                                                                  CASE NO.:         2020-CA-1318


                                                                  FLORIDA
                                                                  CIRCUIT, IN AND FOR MARION COUNTY,
                                                                  IN THE CIRCUIT COURT, FIFTH JUDICIAL




Filing# 113776013 E-Filed 09/22/2020 03:05:51 PM
     Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 38 of 41 PageID 42

lawsuit.


Plaintiffs attorneys, agents or servants, regarding the incident which is the subject matter of this


audio, made by Defendant, or Defendant's employees, that is in the possession of Plaintiff or

           7)    A transcript or copy of all statements, whether handwritten, typewritten, video or


employees.


in   the   possession   of the      Plaintiff,   Plaintiffs   attorneys,    investigators,       agents,    servants    or


time during the ten years prior to the incident which is the subject matter of this lawsuit, which are


health care facility where the Plaintiff was a patient, or where the Plaintiff received treatment any

           6)    A copy of all documents, x-rays or records from any hospital, medical provider or


of the Plaintiff, Plaintiffs attorneys, investigators, agents, servants or employees.


subsequent to the incident which is the subject matter of this lawsuit, which are in the possession


health care facility where the Plaintiff was a patient, or where the Plaintiff received treatment,

           5)    A copy of all documents, x-rays or records from any hospital, medical provider or


incident which is the subject matter of this lawsuit.


who has examined or rendered treatment to the Plaintiff for the injuries incurred as a result of the


investigators, agents, servants, or employees, from any doctor, physician, nurse or anyone else


           4)    Copies    of all    medical      reports     received   by the     Plaintiff,   Plaintiff's   attorneys,


of the incident which is the subject matter of this lawsuit.


ambulance bills, and bills for similar expenses incurred by or on behalf of the Plaintiff as a result


           3)    All   medical   bills,    doctor    bills,   hospital   bills,   medication      bills,   nursing   bills,


videos of the parties, as well as photographs or videos of the scene of the subject incident.


subject matter of this lawsuit, specifically including but not limited to, any and all photographs or


Attorneys, investigators, agents, servants, or employees which are in any manner related to the

           2)    Any and all photographs or videos in the possession of the Plaintiff, Plaintiff's


           1)    Federal Income Tax Returns and W-2 Forms for Plaintiff from 2013 to the present.


                        DOCUMENTS TO BE PRODUCED ARE AS FOLLOWS:
   Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 39 of 41 PageID 43




indemnifying Plaintiff for any of the injuries alleged in this suit.


        15)     Copies of any policies of insurance providing benefits to Plaintiff or otherwise


or governmental agencies which are or could be assessed against.


        14)     Copies of any liens or subrogation rights filed by any such insurance companies


indemnification from any recovery in this suit.


companies or governmental agencies which are claiming rights of subrogation or liens or


        13)     Any claim letters or demand letters or other such correspondence from insurance


of the issues to be tried in this case.


experts expected to be called at trial, relative to the facts known, or opinions held concerning any


        12)     Any written reports, correspondence, documents or exhibits prepared by any


letters or notices, if filed or received.


        11)     Copies of any social security disability income applications, and benefit award


treatment or care received by the Plaintiff as a result of the injuries alleged in this suit.


received by or made on behalf of Plaintiff as a result of any alleged injuries, medical or mental


        10)     All documentation of any insurance payments, governmental or private payments


including the present date.


of five (5) years prior to the time of the occurrence alleged in the Plaintiffs Complaint up to and


governmental agency because of unemployment or ill health, and all income records for a period


compensation, unemployment insurance, welfare, and applications for assistance from any


self-employed, records relating to the fact and duration of unemployment, records of workmen's


        9)      All employment records relating in any way to the Plaintiff, whether employed or


in the possession of the Plaintiff, Plaintiff's attorneys, agents or servants.


audio, made by any witness regarding the incident which forms the basis for this lawsuit, which is


        8)      A transcript or copy of all statements, whether handwritten, typewritten, video or
   Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 40 of 41 PageID 44




documentation outlining what calls were made or received on the date of loss.


        23)         For each cellular phone listed in the interrogatories, please provide copies of any


date of loss to present.


those posted by others and/or those in which the Plaintiff has been "tagged" by others, from the


screenshots of all photographs and videos of the Plaintiff associated with that account, including


        22)         For each social networking account listed in the interrogatories, provide copies or


by others, during the two (2) years prior to the date of loss.


account, including those posted by others and/or those in which the Plaintiff has been "tagged"


provide copies or screenshots of all photographs and videos of the Plaintiff associated with that


        21 )        For each social networking account listed in response to the interrogatories, please


        20)     Any and all documents or materials used to calculate the damages.


photographing.


can   remain   in    your lawyer's   possession   but   must be   made available for inspection     and


        1 9)    The shoes, footwear and clothes you wore at the time of this incident. These items


Evaluation of Permanent Injuries, or any other similar type of rating guide.


assigning an impairment rating to Plaintiff, using the American Medical Association Guide to the


        18)     Copies of any and all reports or correspondence from any health care providers


identified in response to interrogatories in Defendant's First Set of Interrogatories.


        17)     Any and all documents or materials used to calculate Plaintiff's alleged damages


treatment.


tion which supports Plaintiff's claim for expenses or hospitalization, medical and nursing care and


        16)     Copies of all invoices, claims, reports, payment records or any other documenta
  Case 5:20-cv-00479-JSM-PRL Document 1-1 Filed 10/02/20 Page 41 of 41 PageID 45




                                                       Attorneys for Defendant
                                                       Secondary Email: sreid@carrallison.com
                                                       Secondary Email: eparker@carrallison.com
                                                       Email: mdelosreyes@carrallison.com
                                                       Email: sworley@carrallison.com
                                                       Facsimile:   (904) 328-6473
                                                       Telephone: (904) 328-6456
                                                       Jacksonville, Florida 32202
                                                       208 North Laura Street, Suite 1 100
                                                       The Greenleaf and Crosby Building
                                                       CARR ALLISON
                                                       Florida Bar No. 1010899
                                                       Marissa de los Reyes
                                                       Florida Bar No. 0159719
                                                       Steven L. Worley
                                                       is/ Steven L. Worley
       Attorneys for Plaintiff
       Email: nlogan@forthepeople.com
       Email: chinckley@forthepeople.com
       Ocala, FL 34470
       1007 E. Silver Springs Blvd.
       MORGAN & MORGAN, P.A.
       Christopher J. Hinckley, Esquire


record via electronic mail:


foregoing with the Florida Courts E-Filing Portal, which will serve it on the following counsel of


      I HEREBY CERTIFY that on this 22nd day of September, 2020, I electronically filed the


                                  CERTIFICATE OF SERVICE
